Registration No. 33-54953 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including Zip Code) AGREEMENT DATED AS OF APRIL 9, 1992 BY AND BETWEEN COCA-COLA ENTERPRISES INC. AND L. PHILLIP HUMANN (Full title of the plan) John J. Culhane, Esq. Executive Vice President and General Counsel Coca-Cola Enterprises Inc. 2500 Windy Ridge Parkway Atlanta, GA 30339 (Name and address of agent for service) (770) 989-3000 (Telephone number, including area code, of agent for service) 1 This Amendment No. 1 relates to the Registration Statement on Form S-8 (File No. 33-54953) (the “Registration Statement”) of Coca-Cola Enterprises Inc. (the “Company”), which was filed with the Securities and Exchange Commission on May 18, 1995.The Registration Statement registered shares of the Company’s common stock, par value $1.00 per share, for issuance pursuant to the Agreement dated as of April 9, 1992 by and between Coca-Cola Enterprises Inc. and L. Phillip Humann (the “Agreement”). All shares under the Agreement have been distributed. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Atlanta, State of Georgia, on the 20th day of August, 2007. COCA-COLA ENTERPRISES INC. (Registrant) By:JOHN F. BROCK* John F. Brock, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. JOHN F. BROCK* (John F. Brock) President, Chief Executive Officer and a Director (principal executive officer) August 20, 2007 WILLIAM W. DOUGLAS III* (William W. Douglas III) Senior Vice President and Chief Financial Officer (principal financial officer) August 20, 2007 CHARLES D. LISCHER* (Charles D. Lischer) Vice President, Controller and Chief Accounting Officer (principal accounting officer) August 20, 2007 FERNANDO AGUIRRE* (Fernando Aguirre) Director August 20, 2007 JAMES E. COPELAND, JR.* (James E. Copeland, Jr.) Director August 20, 2007 CALVIN DARDEN* (Calvin Darden) Director August 20, 2007 GARY P. FAYARD* (Gary P. Fayard) Director August 20, 2007 IRIAL FINAN* (Irial Finan) Director August 20, 2007 MARVIN J. HERB* (Marvin J. Herb) Director August 20, 2007 L. PHILLIP HUMANN* (L. Phillip Humann) Director August 20, 2007 DONNA A. JAMES* (Donna A. James) Director August 20, 2007 3 THOMAS H. JOHNSON* (Thomas H. Johnson) Director August 20, 2007 LOWRY F. KLINE* (Lowry F. Kline) Director August 20, 2007 CURTIS R. WELLING* (Curtis R. Welling) Director August 20, 2007 *By: /s/ JOHN J. CULHANE Mr. John J. Culhane Attorney-in-Fact 4 EXHIBIT INDEX Exhibit No. Description of Exhibit 24.1 Powers of Attorney 24.2 Resolution of the Board of Directors 5
